NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 11-2036
                                    _____________

                           UNITED STATES OF AMERICA

                                            v.

                                 JAMAAL MARAGH,
                                            Appellant
                                    ___________

                           On Appeal from the District Court
                                  of the Virgin Islands
                              (D.C. No. 1-07-cr-00042-005)
                     District Judge: Honorable Anne E. Thompson
                                      ___________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 24, 2013

      Before:   McKEE, Chief Judge, SCIRICA, and VANASKIE, Circuit Judges.

                                  (Filed: July 24, 2013)
                                      ___________

                                       OPINION
                                      ___________

VANASKIE, Circuit Judge.

      Jamaal Maragh appeals his conviction of eight counts of money laundering in

violation of 18 U.S.C. § 1956(a)(1), challenging the sufficiency of the evidence on which

the jury could have found him guilty. Because we conclude that a reasonable jury could
have found him guilty beyond a reasonable doubt, we will affirm the judgment of

conviction.

                                              I.

       Since we write principally for the parties, we set forth only the facts essential to

our analysis. Around 2001, Myron Punter began selling cocaine and crack cocaine in

Alaska. He received the drugs via mail from the Virgin Islands, sent by one of Maragh‟s

codefendants, Isaiah Fawkes, who grew up with Punter in the Virgin Islands. Initially,

Punter would wire money or send money orders directly to Fawkes, but later, to avoid

suspicion, Punter sent money to other individuals in the Virgin Islands for Fawkes.

Fawkes provided the names of these individuals to Punter. In further attempt to avoid

suspicion, Punter testified that he also employed others, including Leigh Bennett, Tonisha

Wade, and his wife, Shonderi Punter, to send his payments from Alaska back to the

Virgin Islands to persons identified by Fawkes. Punter also testified that Maragh was one

of the individuals to whom he sent money. Over the course of a year, from December 15,

2001, to December 4, 2002, Marargh received Western Union transfers of $66,650 from

several people, including Punter, Shonderi Punter, Bennett, and Wade.1

       In June 2007, a grand jury indicted Maragh and seven other defendants on a

number of counts, which included conspiracy to distribute cocaine, conspiracy to commit

money laundering, and money laundering. Earlier charges against Maragh for conspiracy

to commit money laundering, set forth in a 2005 indictment, ended in a mistrial. Because

       1
         Maragh also received a transfer from a person with the name Lorna Parker. At
trial, Wade testified that she used fake identification with Lorna Parker‟s name on it to
transfer money at the request of Punter.
                                              2
the 2005 conspiracy charges were premised on the same conduct at issue here, the

District Court dismissed the conspiracy count in the 2007 indictment as to Maragh on

double jeopardy grounds.2 Subsequently, Maragh and six other defendants proceeded to

trial based on the charges in the 2007 indictment.3 The jury found Maragh guilty of

eight counts of money laundering (Counts 30 to 37) and the District Court sentenced him

to twenty-nine months‟ imprisonment, three years of supervised release, and a special

assessment.

                                            II.

       The District Court had jurisdiction under 48 U.S.C. § 1612(a) and 18 U.S.C. §

3231. We have appellate jurisdiction under 28 U.S.C. § 1291.

       Defendants challenging the sufficiency of the evidence must meet an “extremely

high” burden. United States v. Iglesias, 535 F.3d 150, 155 (3d Cir. 2008). We will

uphold Maragh‟s conviction “if the government‟s evidence would permit a reasonable

jury to „find the essential elements of the crime[s] beyond a reasonable doubt.‟” United

States v. Richardson, 658 F.3d 333, 337 (3d Cir. 2011) (quoting United States v. Starnes,

583 F.3d 196, 206 (3d Cir. 2009)). On such appeals, “we view evidence in the light most


       2
        We previously affirmed the District Court‟s decision to limit the dismissal to the
conspiracy to commit money laundering count. See United States v. Maragh, 456 F.
App‟x 181, 183 (3d Cir. 2012).
       3
        Five of the other codefendants‟ appeals were joined: United States v. Garcia, No.
11-1999; United States v. Allick, No. 11-4305; United States v. Alfred, No. 11-4343;
United States v. Young, No. 11-4344; and United States v. Clouden, No. 11-4522. A
panel of this Court has already affirmed the judgment of conviction and sentence of
Fawkes. See United States v. Fawkes, No. 11-4580, 2013 WL 150216 (Jan. 15, 2013).

                                            3
favorable to the government, mindful that it is the jury‟s province (and not ours) to make

credibility determinations and to assign weight to the evidence.” Id.

       Maragh argues that the Government did not establish sufficient evidence on which

a reasonable jury could have found him guilty of money laundering under 18 U.S.C. §

1956(a)(1)(B)(i). To prove a defendant engaged in money laundering under that

subsection, the government must establish:

              (1) an actual or attempted financial transaction; (2) involving
              the proceeds of [a] specified unlawful activity; (3) knowledge
              that the transaction involves the proceeds of some unlawful
              activity; and (4) . . . knowledge that the transaction [was]
              designed in whole or in part to conceal the nature, location,
              source, ownership, or control of the proceeds of [a] specified
              unlawful activity.

Richardson, 658 F.3d at 337-38.4 Maragh argues that the Government did not provide

sufficient evidence to prove that he knew that the money he received was proceeds from

unlawful activity and that the transactions were designed to conceal the nature or source

of the proceeds.




       4
         The original 2007 indictment charged Maragh with money laundering under both
18 U.S.C. § 1956(a)(1)(A)(i), which includes as an element the conducting of a financial
transaction with the intent to promote the unlawful act, as well as § 1956(a)(1)(B)(i),
which includes as an element the conducting of a financial transaction designed to
conceal or disguise the nature or source of the unlawful activity. Subsequently, the
District Court granted the Government‟s motion to, among other things, strike the
“„promotion‟ language from the indictment.” (See S.A. 4.) The motion indicated that the
Government intended to rely solely on the conceal/disguise theory of § 1956(a)(1)(B)(i).
Nevertheless, Maragh‟s judgment specifies the basis of the guilty verdicts for Counts 30
through 37 for money laundering as § 1956(a)(1)(A)(i). Based on the redacted
indictment and the parties‟ submissions, we will assume the judgment‟s reference to §
1956(a)(1)(A)(i) is merely a scrivener‟s error.
                                             4
       Upon review of the totality of the evidence, we are not persuaded that a reasonable

jury could not have found that the Government proved beyond a reasonable doubt that

Maragh had the requisite knowledge to establish guilt under 18 U.S.C. § 1956(a)(1)(B)(i).

Punter testified that he wired money from Alaska to the Virgin Islands for Fawkes, who

supplied him with drugs. Punter also testified that he asked Shonderi Punter, Bennett and

Wade to send money on his behalf to people identified by Fawkes as payment for drugs.

Punter further testified that Fawkes supplied him with Maragh‟s name as one of the

recipients for the wire transfers. The evidence also shows that Maragh received at least

sixteen wire transfers from Alaska between December 15, 2001 and December 4, 2002,

worth a total of $66,650. These wire transfers were sent by several individuals, including

Punter, Shonderi Punter, Bennett, and Wade. From this evidence, a jury reasonably could

conclude that the wire transfers were part of Punter‟s and Fawkes‟s drug trafficking

scheme and were an attempt to conceal or disguise the unlawful source of the proceeds.

The frequency with which Maragh received these money wires, the amounts of the wire

transfers, and the varied identity of the senders could have also led a reasonable jury to

infer that Maragh knew that he was receiving money from third parties in order to

conceal the nature or source of proceeds of unlawful activity. In addition, while this

evidence alone would sustain the verdicts against Maragh for money laundering under 18

U.S.C. § 1956(a)(1)(B)(i), a jury also reasonably could infer that Fawkes would not have

supplied Punter with Maragh‟s name as a recipient for his money sixteen times over a

year unless Maragh had been turning the money over to Fawkes. Such an inference

would suggest that Maragh had the requisite knowledge that he was conducting financial

                                             5
transactions involving proceeds of unlawful activity that were designed to conceal the

nature or source of the proceeds. Accordingly, we find the Government put forth

sufficient evidence to lead a reasonable jury to find Maragh guilty beyond a reasonable

doubt of money laundering.

                                           III.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                            6